DETAILED ACTION
The following Office action is in response to communication filed on June 29th, 2022.  Claims 1, 4, and 6-13 are currently pending and have been allowed.  
	

Allowable Subject Matter
Claims 1, 4, and 6-13 are allowed.


Reasons for allowance
As per independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Lakshamanan et al., (US 2018/0300964), Prokhorov et al., (US 2018/0074493), and Molchanov et al., (US 2018/0114114).
Lakshamanan provides for a computing device within an autonomous vehicle, the compute device comprising a wireless network device to enable a wireless data connection with an autonomous vehicle network, a set of multiple processors including a general-purpose processor and a general-purpose graphics processor, the set of multiple processors to execute a compute manager to manage execution of compute workloads associated with the autonomous vehicle, the compute workload associated with autonomous operations of the autonomous vehicle, and offload logic configured to execute on the set of multiple processors, the offload logic to determine to offload one or more of the compute workloads to one or more autonomous vehicles within range of the wireless network device.
Prokhorov discusses effecting vehicle control is presented. The method includes receiving driving map data, which includes vehicle target data relative to a vehicle location data. The driving map data is processed to produce desired vehicle operational data, the desired vehicle operational data facilitates a vehicle to traverse a travel route. From the desired vehicle operational data vehicle, corresponding actuator control data is produced, and transmitted to effect vehicle control in either of the autonomous or driver-assisted modes.
Molchanov illustrates  gesture detection and recognition. The apparatus includes a processing element, a radar sensor, a depth sensor, and an optical sensor. The radar sensor, the depth sensor, and the optical sensor are coupled to the processing element, and the radar sensor, the depth sensor, and the optical sensor are configured for short range gesture detection and recognition. The processing element is further configured to detect and recognize a hand gesture based on data acquired with the radar sensor, the depth sensor, and the optical sensor.
	However, the combination of Lakshamanan, Prokhorov, and Molchanov fails to teach or suggest the limitations of independent claims which recite acquiring a training sample, wherein the training sample comprises: multiple pieces of time series data and event type tags corresponding to each piece of time series data, wherein each piece of time series data comprises state information of the vehicle recorded by at least one sensor according to time; training a convolutional neural network according to the training sample and a training termination condition; when the training is terminated, acquiring parameter information of the convolutional neural network to be trained, wherein the parameter information at least comprises: weights of a convolution layer, biases of the convolution layer, weights of a pooling layer, biases of the pooling layer, weights of a fully connected layer, biases of the fully connected layer, number of convolution layers, size of the convolution kernel of each convolution layer, number of pooling layers, size of each pooling layer, number of fully connected layers and size of each fully connected layer; constructing the convolutional neural network according to the parameter information; acquiring state information of a target vehicle; and determining an event type of the target vehicle according to the state information and a trained convolutional neural network, the event type being any of the following types: a crash event, a near crash event and a baseline event, wherein the step of acquiring a training sample comprises: acquiring time series data with an event type tag from at least one sensor; merging the time series data with event type tags from different sensors based on timestamps; and determining the merged time series data with event type tags as the training sample; wherein the step of merging the time series data with event type tags from different sensors based on timestamps comprises: when the timestamps of the time series data from different sensors are different, performing linear interpolation on the time series data with a low sampling frequency; and merging the time series data after linear interpolation to obtain time series data to be sampled; the step of determining the merged time series data with event type tags as the training sample comprises: determining time series data sampled from the time series data to be sampled at a preset sampling frequency and the corresponding event type tags thereof as the training sample.



As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore not rejected under prior art for at least the same rationale as applied to the independent claims above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the other pertinent art are as follows:
Cui, Zhicheng, Wenlin Chen, and Yixin Chen. "Multi-scale convolutional neural networks for time series classification." arXiv preprint arXiv:1603.06995 (2016). (Year: 2016):  Proposes end-to-end neural network model, Multi-scale Convolutional Neural Network (MCNN), which incorporates feature extraction and classification in a single framework. Leveraging a novel multi-branch layer and learnable convolutional layers, MCNN automatically extracts features at different scales and frequencies, leading to superior feature representation. MCNN is also computationally efficient, as it naturally leverages GPU computing.  The article presents a convolutional neural network tailored for time series classification. MCNN unifies feature extraction and classification, and jointly learns the parameters through back propagation. It leverages the strength of CNN to automatically learn good feature representations in both time and frequency domains. In particular, MCNN contains multiple branches that perform various transformations of the time series, which extract features of different frequency and time scales, addressing the limitation of many previous works that they only extract features at a single time scale. 
Liang, Ming, and Xiaolin Hu. "Recurrent convolutional neural network for object recognition." Proceedings of the IEEE conference on computer vision and pattern recognition. 2015. (Year: 2015): Proposes a recurrent CNN (RCNN) for object recognition by incorporating recurrent connections into each convolutional layer. Though the input is static, the activities of RCNN units evolve over time so that the activity of each unit is modulated by the activities of its neighboring units. This property enhances the ability of the model to integrate the context information, which is important for object recognition. Like other recurrent neural networks, unfolding the RCNN through time can result in an arbitrarily deep network with a fixed number of parameters. The key module of RCNN is the recurrent convolutional layer (RCL). The states of RCL units evolve over discrete time steps. RCNN contains a stack of RCLs, optionally interleaved with max pooling layers. The basic idea was to add recurrent connections within every convolutional layer of the feed-forward CNN. This structure enabled the units to be modulated by other units in the same layer, which enhanced the capability of the CNN to capture statistical regularities in the context of the object. The recurrent connections increased the depth of the original CNN while kept the number of parameters constant by weight sharing between layers.
Volgyesi et al., (US 2017/0328983): Illustrates a plurality of sensor nodes and at least one remote server, wherein each sensor node of the plurality of sensor nodes and the at least one remote server are communicatively coupled, wherein the plurality of sensor nodes receive at least one acoustic signal, process the at least one acoustic signal to detect one or more transient events, classify the one or more transient events as an event type, and determine geometry information and timing information of the one or more transient events. The system comprises at least one of the plurality of sensor nodes and the at least one remote server identifying the source of the one or more transient events. Further states that all significant transient acoustic events are inspected and classified by a deep convolutional neural network (CNN) embedded in the sensor node. The goal of this step is to make a decision as to whether the acoustic transient is of interest; that is, if it was generated by a gunshot, car crash, explosion, etc. The CNN may be trained with a large set of labeled examples, and the result of this supervised learning process - the inferred weights and biases - is embedded in each sensor node. This approach, most notably the separation of software code and trained data, also enables a straightforward and simplistic mechanism for improving and updating the classifier in already deployed equipment, since no software updates are required, only new data models. The current CNN architecture depends under one embodiment on 2-4 million weights, thus requiring sizeable and diverse training datasets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683